Case 21-31121-mvl11 Doc 95 Filed 07/21/21                      Entered 07/21/21 15:58:35              Page 1 of 8



    JACKSON WALKER LLP
    Michael S. Held (TX Bar No.
    Jennifer F. Wertz (TX Bar No. 24072822)
    J Machir Stull (TX Bar No. 24070697)
    Vienna F. Anaya (TX Bar No. 24091225)
    2323 Ross Avenue, Suite 600
    Dallas, TX 75201
    Telephone: (214) 953-6000
    Facsimile: (214) 953-5800
    Email: mheld@jw.com
    Email: jwertz@jw.com
    Email: mstull@jw.com
    Email: vanaya@jw.com

    MORRISON & FOERSTER LLP
    Theresa A. Foudy (admitted pro hac vice)
    James Michael Peck (admitted pro hac vice)
    Mark A. Lightner (admitted pro hac vice)
    250 West 55th Street
    New York, NY 10019-9601
    Telephone: (212) 468-8000
    Facsimile: (212) 468-7900
    Email: tfoudy@mofo.com
    Email: jpeck@mofo.com
    Email: mlightner@mofo.com


                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE NORTHERN DISTRICT OF TEXAS
                                      DALLAS DIVISION

    In re:                                                §         Chapter 11
                                                          §
    GVS TEXAS HOLDINGS I, LLC, et al.1                    §         Case No. 21-31121-MVL
                                                          §
             Debtors.                                     §         (Jointly Administered)

         LIMITED OBJECTION AND RESERVATION OF RIGHTS OF RREF III
    STORAGE LLC WITH RESPECT TO EMERGENCY MOTIONS OF THE DEBTORS
      FOR ENTRY OF ORDERS AUTHORIZING THE USE OF CASH COLLATERAL
       AND CASH MANAGEMENT SYSTEM AND GRANTING RELATED RELIEF


1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, as applicable, are: GVS Texas Holdings I, LLC (7458); GVS Texas Holdings II, LLC (1225); GVS Portfolio
I, LLC (6441); GVS Portfolio I B, LLC (7171); GVS Portfolio I C, LLC (3093); WC Mississippi Storage Portfolio I,
LLC (0423); GVS Nevada Holdings I, LLC (4849); GVS Ohio Holdings I, LLC (6449); GVS Missouri Holdings I,
LLC (5452); GVS New York Holdings I, LLC (5858); GVS Indiana Holdings I, LLC (3929); GVS Tennessee
Holdings I, LLC (5909); GVS Ohio Holdings II, LLC (2376); GVS Illinois Holdings I, LLC (9944); and GVS
Colorado Holdings I, LLC (0408). The location of the Debtors’ service address is: 814 Lavaca Street, Austin, Texas
78701.

                                                          1
ny-2187075
Case 21-31121-mvl11 Doc 95 Filed 07/21/21                       Entered 07/21/21 15:58:35              Page 2 of 8



TO THE HONORABLE MICHELLE V. LARSON, U.S. BANKRUPTCY JUDGE:

           RREF III Storage LLC (“RREF”), a secured creditor and party-in-interest, hereby

submits this limited objection and reservation of rights (this “Limited Objection”) in

connection with the Emergency Motion of the Debtors for Entry of Interim and Final Orders

Authorizing the Use of Cash Collateral and Granting Related Relief [Docket No. 40] (the

“Cash Collateral Motion”) and the Emergency Motion of the Debtors for Entry of Order

(I) Authorizing Use of Cash Management System; (II) Authorizing Applicable Banks and Other

Financial Institutions to Honor and Process Related Checks and Transfers; (III) Authorizing

Continuation of Intercompany Transactions; (IV) Waiving Requirements of Section 345 of the

Bankruptcy Code; and (V) Granting Related Relief [Docket No. 43] (the “Cash Management

Motion,” and together with the Cash Collateral Motion, the “Motions”). 2 In support of this Limited

Objection, RREF respectfully states as follows:

                     LIMITED OBJECTION AND RESERVATION OF RIGHTS

           1.       RREF is the holder of a second mezzanine secured loan (the “Mezz 2 Loan”) owed

by Debtor GVS Portfolio I B, LLC (the “Mezz 2 Borrower”). RREF has a first priority security

interest in certain collateral (the “Mezz 2 Collateral”) consisting of the Mezz 2 Borrower’s equity

ownership interest (the “Membership Interest”) in Debtor GVS Portfolio I, LLC, along with any

associated dividends, proceeds, or other property relating to the Membership Interest.

           2.       RREF has reviewed the Motions, but as of the objection deadline, has not been

provided all of the necessary information requested to properly evaluate the Motions, including a

draft of the proposed final form of order for the Cash Collateral Motion. In addition, RREF has a

number of outstanding requests to the Debtors for financial information, as well as information



2
    Terms used but not defined herein shall have the meanings ascribed to them in the Motions, as applicable.

                                                           2
ny-2187075
Case 21-31121-mvl11 Doc 95 Filed 07/21/21              Entered 07/21/21 15:58:35         Page 3 of 8



concerning the payments to be made to non-Debtor affiliate Great Value Storage, LLC (the

“Property Manager”) and its employees pursuant to the Motions. Accordingly, RREF files this

limited objection and reserves its rights to (a) raise any issue at the final hearing scheduled on July

28, 2021 (the “Final Hearing”), and (b) object further to the Motions prior to the Final Hearing.

RREF looks forward to working with the Debtors and other parties-in-interest in advance of the

Final Hearing to obtain the appropriate information. In the interim, RREF has identified the

following issues that should be addressed prior to the Court’s approval of the Motions on a final

basis.

         3.    First, with respect to the Cash Collateral Motion, as RREF has not been provided

with a draft of the proposed final form of order, RREF submits that any final cash collateral order

should include both a reservation of all rights with respect to default interest and not authorize the

current payment of default interest (including any provision providing for the automatic payment

of default interest upon the occurrence of certain events (e.g. an event of default)), as was provided

for in the interim order approving the Cash Collateral Motion [Docket No. 59] (the “Interim Cash

Collateral Order”). See Interim Cash Collateral Order ¶ 5(f)).

         4.    Second, RREF does not consent to having its interest in the Mezz 2 Collateral

primed in these Chapter 11 Cases and objects to any final cash collateral order to the extent that it

purports to do so. The Debtors have not made the requisite showing to prime RREF without its

consent. The Cash Collateral Motion states that Adequate Protection Liens would be granted only

relative to the PropCos (a defined term that does not include the Mezz 2 Borrower); however, the

Interim Cash Collateral Order granted Adequate Protection Liens relative to all of the Debtors,

which would include the Mezz 2 Borrower (on both pre- and post-petition property of the Debtors),

which would have the effect of priming RREF. See Cash Collateral Motion ¶ 2; but see Interim




                                                  3
ny-2187075
Case 21-31121-mvl11 Doc 95 Filed 07/21/21                   Entered 07/21/21 15:58:35        Page 4 of 8



Cash Collateral Order ¶ 5(a). Therefore, the following language should be added to the final order

approving the Cash Collateral Motion to avoid such priming:

          Notwithstanding any other provisions included in the Final Order, or any
          agreements approved hereby, any claims and liens in favor of RREF shall not be
          primed by nor made subordinate to any liens granted to any party hereby to the
          extent such claims are valid, senior, perfected, and unavoidable, and all parties’
          rights to object to the priority, validity, amount, and extent of the claims and liens
          asserted by RREF are fully preserved.

          5.       Third, RREF objects to final relief that permits payment of property management

fees on a current basis to the Property Manager, which is a non-Debtor affiliate that is under the

control of the Debtors’ ultimate equity owner Natin Paul (i.e., the Debtors’ statutory insider).

          6.       Under the terms of the Mezz 2 Loan Agreement,3 the Mezz 2 Lender had the right

to require the Mezz 2 Borrower to cause the replacement of the Property Manager with a non-

affiliated “Qualified Manager,” and under the terms of that certain Subordination of Management

Agreement, dated as of November 30, 2018 by and between the Mezz 2 Borrower, the Mortgage

Borrowers (as defined therein), and the Property Manager, attached hereto as Exhibit A, the

Debtors and the Property Manager agreed that, during an event of default, the Mezz 2 Lender could

terminate the Management Agreement and direct the Mortgage Borrower to appoint a replacement

manager that was not affiliated with the borrower.                See Mezz 2 Loan Agreement § 7.3;

Subordination of Management Agreement § 4.

          7.       On July 16, 2020, per the letter attached hereto as Exhibit B, RREF’s predecessor-

in-interest, Teachers Insurance Annuity Association of America (“TIAA”), exercised its

contractual rights to terminate the related-party Property Manager by providing notice to the

Debtors and the Property Manager of TIAA’s election to terminate the Property Manager, effective

immediately. The Debtors were contractually required to cause the appointment of a non-affiliated


3
    The Mezz 2 Loan Agreement is voluminous. A copy may be requested from the undersigned.

                                                       4
ny-2187075
Case 21-31121-mvl11 Doc 95 Filed 07/21/21                   Entered 07/21/21 15:58:35   Page 5 of 8



“Qualified Manager” to replace the Property Manager, but the Debtors did not do so. Now, having

failed to replace the Property Manager, the Debtors propose to continue paying management fees

to the insider non-Debtor Property Manager, without having made any showing that the decision

to continue using the insider Property Manager despite the termination of its contract is in the best

interests of, and entirely fair to, the Debtors’ estates.

        8.      RREF has a number of concerns in regards to the quality of the management being

provided by the insider non-Debtor Property Manager, including based upon the Senior Lender

having declared a default on June 4, 2021 (the “June 4 Default Notice”), attached hereto as Exhibit

C, as a result of the Debtors’ failure to pay taxes when due and to comply with their contractual

obligations to avoid incurring tax and judgment liens on the property, coupled with the Debtors’

statements in their Emergency Motion of the Debtors for Entry of Interim and Final Orders (I)

Authoring the Debtors to Pay Certain Prepetition Taxes and (II) Granting Related Relief, filed on

July 1, 2021 [Dkt. No. 42], that their failure to pay taxes could result in the suspension of licenses

and other adverse effects and, in fact, the Ohio Department of Taxation had issued a Suspension

Notice of its intent to suspend one of the Debtor’s vendor’s licenses if unpaid sales taxes were not

remitted by June 24, 2021.

        9.      In addition, RREF has concerns about whether individual properties are being

adequately maintained by the Property Manager. As evidenced by the June 4 Default Notice, on

April 5, 2021, the Senior Lender had issued a Notice of Default to the Debtors based upon their

failure to make contractually required repairs. Moreover, RREF is aware of two instances in which

an individual property had been abandoned, and customer property was looted. See Exhibits D &

E.

        10.     Further, as demonstrated by the February 17, 2021 notice to the Mezz 2 Borrower

from TIAA, attached hereto as Exhibit F, the Debtors have failed to provide contractually required

                                                    5
ny-2187075
Case 21-31121-mvl11 Doc 95 Filed 07/21/21             Entered 07/21/21 15:58:35        Page 6 of 8



financial reporting for over a year. Of particular concern with respect to the Cash Management

Motion, when the Debtors’ customers sign up electronically, their rent is collected via a credit card

processing agreement and remitted to a lockbox account, but when customer sign up occurs in

person, the applicable property manager is supposed to deposit the rent collected into the lockbox

account. See Cash Collateral Motion, ¶ 16. Per the appraisal report prepared by Newmark Knight

Frank, attached hereto as Exhibit G, the amount of cash making its way into the lockbox account

was less than the amount of revenue collected that the Debtors were reporting on their financial

statements.

       11.     Accordingly, under the circumstances, final relief should not be granted absent an

opportunity to investigate the performance of the Property Manager and the corporate governance

surrounding the decision to continue to use the insider Property Manager rather than to appoint a

qualified replacement non-affiliated manager.

       12.     Finally, because the official committee of unsecured creditors will not have been

formed by the objection deadline to the Motions, and any such committee will only have been in

existence for a few days prior to the Final Hearing, RREF believes it would be appropriate for the

Final Hearing to be adjourned to a later date. The Court may grant appropriate further interim

relief under the Motions as an alternative. An adjournment would also allow for continued

discussions among all parties and afford all creditors (including REFF) the opportunity to further

consider the reasonableness of the final orders and to conduct additional diligence necessary to

assess the terms and conditions of the final relief sought.




                                                  6
ny-2187075
    Case 21-31121-mvl11 Doc 95 Filed 07/21/21   Entered 07/21/21 15:58:35        Page 7 of 8



Dallas, Texas
July 21, 2021

/s/ Jennifer F. Wertz
JACKSON WALKER LLP                        MORRISON & FOERSTER LLP
Michael S. Held (TX Bar No.               Theresa A. Foudy (admitted pro hac vice)
Jennifer F. Wertz (TX Bar No. 24072822)   James Michael Peck (admitted pro hac vice)
J Machir Stull (TX Bar No. 24070697)      Mark A. Lightner (admitted pro hac vice)
Vienna F. Anaya (TX Bar No. 24091225)     250 West 55th Street
2323 Ross Avenue, Suite 600               New York, NY 10019-9601
Dallas, TX 75201                          Telephone: (212) 468-8000
Telephone: (214) 953-6000                 Facsimile: (212) 468-7900
Facsimile: (214) 953-5800                 Email: tfoudy@mofo.com
Email: mheld@jw.com                       Email: jpeck@mofo.com
Email: jwertz@jw.com                      Email: mlightner@mofo.com
Email: mstull@jw.com
Email: vanaya@jw.com

Local Counsel for RREF III Storage LLC    Counsel for RREF III Storage LLC




                                            7
    ny-2187075
Case 21-31121-mvl11 Doc 95 Filed 07/21/21              Entered 07/21/21 15:58:35        Page 8 of 8



                                 CERTIFICATE OF SERVICE

       This is to certify that on this 21st day of July 2021, a true and correct copy of the foregoing
was served electronically upon all parties receiving notice via the Court’s ECF/PACER system.

                                                      /s/ Jennifer F. Wertz
                                                      Jennifer F. Wertz




                                                  8
ny-2187075
